DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–6 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
Claim(s) 1–6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miwa et al. (US 2017/0338489 A1, hereinafter Miwa).
Regarding claim 1, Miwa discloses a manufacturing method of a positive electrode active material comprising:
a step of mixing a lithium compound, a phosphorus compound, and water to form a first mixed solution (see mixed solution A, [0311]);
a step of adjusting pH by adding a first aqueous solution to the first mixed solution to form a second mixed solution (see ammonia water, [0312]);
a step of mixing an iron(II) compound with the second mixed solution to form a third mixed solution (see mixed solution C, [0315]); and
a step of heating the third mixed solution under a pressure higher than or equal to 0.1 MPa and lower than or equal to 2 MPa at a highest temperature higher than 150° C. and lower than or equal to 250° C. for less than 5 hours to form a fourth mixed solution (TABLE 2, [0316]),
wherein the positive electrode active material comprises a secondary particles including a plurality of primary particles (FIGS. 38A–39B, [0334]),
wherein the plurality of primary particles comprises a first particle and a second particle (FIGS. 38A–39B, [0334]),
wherein the first aqueous solution is ammonium aqueous solution (see ammonia water, [0312]),
wherein pH of the third mixed solution is more than or equal to 3.5 and less than or equal to 5.0 (TABLE 2, [0315]),
wherein each of the first particle and the second particle is a lithium-containing complex phosphate comprising one or more of iron, nickel, manganese, and cobalt (see lithium iron phosphate, [0326]),
wherein each of the first particle and the second particle comprises a major diameter in a major axis and a minor diameter in a minor axis when observed with a microscope (FIGS. 38A–39B, [0334]),
wherein the major axes of the first particle and the second particle are substantially parallel to each other (FIGS. 38A–39B, [0334]).
Miwa does not explicitly disclose:
wherein the major diameter of the first particle is two to six times larger than the minor diameter of the first particle and
the minor diameter of the first particle is more than or equal to 20 nm and less than or equal to 130 nm, and
wherein a median value of particle diameters of the plurality of particles obtained with use of laser diffraction and scattering method is more than or equal to 500 nm and less than or equal to 6 μm.
The positive electrode active material of Miwa is produced by an identical process as the claimed positive electrode active material as detailed above. Therefore, the positive electrode active material of Miwa inherently possesses the claimed major diameter, minor diameter, and median value of particle diameters.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). See also Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934).
Regarding claim 2, Miwa discloses all claim limitations set forth above and further discloses a manufacturing method of a positive electrode active material:
wherein the positive electrode active material has an olivine structure (see lithium iron phosphate, [0326]).
Regarding claim 3, Miwa discloses all claim limitations set forth above and further discloses a manufacturing method of a positive electrode active material:
wherein the positive electrode active material is represented by LiFePO4 (see lithium iron phosphate, [0326]).
Regarding claim 4, Miwa discloses a manufacturing method of a positive electrode active material comprising:
a step of mixing a lithium compound, a phosphorus compound, and water to form a first mixed solution (see mixed solution A, [0311]);
a step of adjusting pH by adding a first aqueous solution to the first mixed solution to form a second mixed solution (see ammonia water, [0312]);
a step of mixing an iron(II) compound with the second mixed solution to form a third mixed solution (see mixed solution C, [0315]); and
a step of heating the third mixed solution under a pressure higher than or equal to 0.1 MPa and lower than or equal to 2 MPa at a highest temperature higher than 150° C. and lower than or equal to 250° C. for less than 5 hours to form a fourth mixed solution (TABLE 2, [0316]),
wherein the positive electrode active material comprises a secondary particles including a plurality of primary particles (FIGS. 38A–39B, [0334]),
wherein the plurality of primary particles comprises a first particle and a second particle (FIGS. 38A–39B, [0334]),
wherein the first aqueous solution is ammonium aqueous solution (see ammonia water, [0312]),
wherein pH of the third mixed solution is more than or equal to 3.5 and less than or equal to 5.0 (TABLE 2, [0315]),
wherein each of the first particle and the second particle is a lithium-containing complex phosphate comprising one or more of iron, nickel, manganese, and cobalt (see lithium iron phosphate, [0326]),
wherein each of the first particle and the second particle comprises a major diameter in a major axis and a minor diameter in a minor axis when observed with a microscope (FIGS. 38A–39B, [0334]),
wherein the major axes of the first particle and the second particle are substantially parallel to each other (FIGS. 38A–39B, [0334]).
Miwa does not explicitly disclose:
wherein the major diameter of the first particle is two to six times larger than the minor diameter of the first particle and
the minor diameter of the first particle is more than or equal to 20 nm and less than or equal to 130 nm, and
wherein a median value of particle diameters of the plurality of particles obtained with use of laser diffraction and scattering method is more than or equal to 500 nm and less than or equal to 6 μm, and
wherein a specific surface area is more than or equal to 18 m2/g and less than or equal to 50 m2/g.
The positive electrode active material of Miwa is produced by an identical process as the claimed positive electrode active material as detailed above. Therefore, the positive electrode active material of Miwa inherently possesses the claimed major diameter, minor diameter, median value of particle diameters, and specific surface area.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). See also Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934).
Regarding claim 5, Miwa discloses all claim limitations set forth above and further discloses a manufacturing method of a positive electrode active material:
wherein the positive electrode active material has an olivine structure (see lithium iron phosphate, [0326]).
Regarding claim 6, Miwa discloses all claim limitations set forth above and further discloses a manufacturing method of a positive electrode active material:
wherein the positive electrode active material is represented by LiFePO4 (see lithium iron phosphate, [0326]).

Response to Arguments
Applicant’s arguments with respect to Futamura have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to Miwa have been fully considered but they are not persuasive.
Applicants argue no sample was heated at 150 °C and higher (P9/¶4). Conditions 13 to 16 were heated to 150 °C (TABLE 2, [0315]). Therefore, four samples were heated at 150 °C and higher.
Applicants argue conditions 13 to 16 were alkaline in the initial state while the claimed invention recites the feature that pH of the third mixed solution is more than or equal to 3.5 and less than or equal to 5.0 (P10/¶1). Claims 1 and 4 recite inter alia "a step of mixing an iron (II) compound with the second mixed solution to form a third mixed solution" and "wherein pH of the third mixed solution is more than or equal to 3.5 and less than or equal to 5.0." Miwa discloses mixing mixed solution B, which corresponds to claimed second mixed solution, with FeCl2·H2O, which corresponds to claimed iron (II) compound, to form a mixed solution C, which corresponds to claimed third mixed solution (TABLE 1, [0315]). The pH of mixed solution C (i.e., third mixed solution) for condition 13 is 3.92. Therefore, the mixed solution C of condition 13 was acidic.
Applicants argue the interpretations on Miwa would appear to be improper (P10/¶1). The interpretations on Miwa appear to be proper as detailed above.
Applicants argue one skilled in the art would not agree with the assertion because the process to manufacture a product at different temperatures may result in the product with unpreferable/undesired/unintended physical and chemical properties (P10/¶1). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). See also Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). Miwa discloses an identical process as detailed above. Therefore, one skilled in the art would agree the process to manufacture a product at identical temperatures will result in the product with claimed physical and chemical properties.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gao (CN 102311110 B) discloses a step of mixing a lithium compound, a phosphorus compound, and water to form a first mixed solution (FIG. 1, [0125]); a step of adjusting pH by adding a first aqueous solution to the first mixed solution to form a second mixed solution (FIG. 1, [0125]); a step of mixing an iron(II) compound with the second mixed solution to form a third mixed solution (FIG. 1, [0125]); and a step of heating the third mixed solution at a highest temperature higher than 150° C. and lower than or equal to 250° C. for less than 5 hours to form a fourth mixed solution (FIG. 1, [0125]), wherein each of the first particle and the second particle is a lithium-containing complex phosphate comprising one or more of iron, nickel, manganese, and cobalt (FIG. 1, [0125]),

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725